Mangano, J.
(concurring). I concur in the majority’s result for a very narrow reason.
Upon reviewing the record, I am convinced that the Family Court files and the testimony of State Police Investigator Crodelle were solely introduced to prove plaintiff’s motive for causing or procuring by arson the fire of the subject premises. This evidence demonstrated that plaintiff and his former wife had been involved in a prolonged and bitter dispute, arising out of the deterioration and dissolution of their marriage. This dispute, and the animosity that fueled it, were apparent in the Family Court proceedings commenced by both parties — proceedings concerning support, child custody and visitation and allegations of family offenses. Similarly, the testimony of Investigator Crodelle that there were complaints filed with the State Police by plaintiff against his former wife and vice versa, charging harassment, assault and disorderly conduct, revealed the burning hatred that existed between them.
It is well settled that since direct proof of arson is seldom available, it can be established in civil cases by circumstantial evidence, and, specifically, by evidence that the accused arsonist had a motive for causing or procuring the fire by arson (Anderson v General Acc. Fire & Life Assur. Corp., 58 AD2d 568; V.F.V. Constr. Co. v Aetna Ins. Co., 56 AD2d 598; Smimmo v American Union Ins. Co. of N. Y., 26 AD2d 861). In the instant matter, there was uncontradicted expert testimony that the fire was of incendiary origin. Beyond this, there was circumstantial evidence, which the jury was entitled to credit, and from which it could legitimately infer, that plaintiff set the fire. This *481included evidence of plaintiff’s debts which apparently could not be satisfied out of his annual income, but could be if he collected on his fire insurance claim. In addition to this circumstantial evidence of a financial motive, there was that of an emotional motive — the satisfaction to be gained in striking yet another, though, this time, a devastating, match in the inflammatory relationship between plaintiff and his former wife.
Since I view the evidence to which objection was taken as having been offered and admitted for the sole purpose of proving motive, I see no reason for the majority’s holding that such evidence was violative of the hearsay rule. I also see no reason for the majority’s discussion of CPLR 4518, the statutory business records exception to the hearsay rule. Hearsay is an out-of-court statement offered for the truth of the fact asserted (Richardson, Evidence [Prince, 10th ed], § 200, p 176). The evidence of the Family Court files and of the State Police complaints was not offered as a testimonial assertion, that is, for the truth of the facts contained in those documents. It was only offered to establish the fact that complaints had been made to the State Police and that litigation had been maintained by and between plaintiff and his former wife, evidencing their antagonism toward each other. Thus, the hearsay rule has no application, and any discussion of an exception to the rule is inapposite. Evidence of complaints by antagonists to a third party are admissible as proof of the mental attitudes of the combatants, and the animosity and discord existing between them, “[s]o long as the reports are not received for the purpose of establishing the truth of the complaints” (Republic Aviation Corp. v Republic Lodge No. 1987, Int. Assn. of Machinists, 10 Misc 2d 783, 794; see Loetsch v New York City Omnibus Corp., 291 NY 308, 311-312; cf. Matter of Bergstein v Board of Educ., 34 NY2d 318, 324).
Notwithstanding my view that the evidence of the Family Court files and of the State Police complaints was admitted solely on the issue of motive, and properly so, I must nevertheless vote to reverse and remand for a new trial. In the trial transcript I find no instruction to the jury that this evidence should be considered only as proof of *482motive. The jury, therefore, could have readily interpreted this evidence as having been admitted for the truth of the facts asserted, rendering its use improper and prejudicial.
Accordingly, for the foregoing reasons, I concur with the majority’s result and vote to reverse the judgment and remand the case for a new trial.
Gibbons and O’Connor, JJ., concur with Lazer, J. P.; Mangano, J., concurs in the result, with an opinion in which Brown, J., concurs.
Judgment of the Supreme Court, Dutchess County, entered November 6, 1980, reversed, on the law, and new trial granted, with costs to abide the event.